t c memo united_states tax_court estate of concetta h rector deceased john m rector ii co-executor and co-trustee petitioner v commissioner of internal revenue respondent docket no filed date edwin c anderson jr daniel e post and michael d maciel for petitioner alan e staines for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine a dollar_figure federal estate_tax deficiency and a dollar_figure accuracy-related_penalty under sec_6662 following concessions we decide whether concetta h rector decedent retained the possession or enjoyment of or the right to the income from property transferred to rector limited_partnership rlp for purposes of sec_2036 we hold she did we also decide whether decedent’s estate estate is liable for an accuracy-related_penalty under sec_6662 for failure to include as adjusted_taxable_gifts on the federal estate_tax_return prior gifts of dollar_figure we hold the estate liable for the penalty preface findings_of_fact some facts were stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference decedent was a resident of the state of nevada when she died testate on date at the age of decedent’s son john m rector ii john rector is coexecutor of decedent’s estate when the petition was filed john rector resided in sonoma county california unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded given this holding we do not consider respondent’s other arguments in support of respondent’s determination that the value of the property is includable in decedent’s gross_estate decedent and her family decedent was born in she was married to john rector sr jack rector decedent and jack rector had two sons john rector and frederic rector john rector has been a licensed investment broker since and he has managed equity fixed income venture capital and other investments john rector also holds a securities license a commodities license an insurance license an options license and a registered investment advising license john rector was actively involved in decedent’s finances decedent’s trusts in decedent and jack rector created a_trust after jack rector died in the trust was bifurcated into trust a and trust b john rector was the investment counselor to trust a and trust b in that capacity john rector managed the investment portfolio of each trust recommended transactions to decedent and executed the transactions she authorized him to make john rector also was a cotrustee of trust a and trust b decedent was the other cotrustee of trust a and frederic rector was the other cotrustee of trust b the property transferred to trust a was decedent’s share of the community_property from her marriage decedent’s separate_property and one-half of jack rector’s gross_estate decedent was entitled to the income and principal of trust a and had a power_of_appointment with respect to its remainder the property transferred to trust b was jack rector’s remaining assets decedent’s interest in trust b was a life_estate consisting of distributions of monthly income the terms of the trust b agreement directed that the cotrustees make monthly payments of the net_income to decedent during her lifetime and allowed the cotrustees to pay to decedent such amounts of trust principal as the trustee deems necessary for decedent’s care and comfortable support in her accustomed manner of living but only if the principal of trust a may not in the judgment of the trustee be readily used for these purposes the trust b agreement stated that upon the death of decedent her sons were entitled to the entire income of trust b for life payable monthly and the remainder of trust b would be distributed in equal shares to decedent’s natural grandchildren on date at the age of decedent created the concetta h rector revocable_living_trust revocable_trust to which she transferred the assets of trust a decedent and john rector were appointed cotrustees of the revocable_trust and frederic rector was named successor cotrustee the revocable_trust agreement stated that decedent was entitled to all of the income and principal from the revocable_trust the revocable_trust agreement granted decedent the power to amend and revoke the revocable_trust by written notice delivered by trustor during the lifetime of the trustor to the trustees in the event of such revocation the trust estate corpus or revoked portion thereof shall revert to the trustor as her separate_property as if this trust had not been created decedent’s move to the golden empire convalescent hospital in date at the age of decedent became a full- time resident of the golden empire convalescent hospital hospital she lived there until she died approximately years later her medical_expenses including her residence at the hospital cost her dollar_figure during dollar_figure during dollar_figure during and dollar_figure during plans to create a limited_partnership among decedent john rector and frederic rector john rector was the first to consider forming a limited_partnership to which to transfer decedent’s assets john rector learned of the idea from ed anderson anderson an attorney who had created a_trust for john rector and his wife and had amended decedent’s revocable_trust agreement anderson advised john rector that such a limited_partnership would allow decedent to give limited_partner interests to her sons and grandchildren protect her assets from her creditors and significantly reduce the value of her gross_estate through discounts for lack of marketability and lack of control john rector discussed anderson’s advice with decedent and frederic rector and decedent and her sons decided to pursue the idea on date john rector met with anderson and two of anderson’s colleagues to discuss forming a limited_partnership to which to transfer decedent’s assets afterwards john rector met with decedent and frederic rector and the three of them discussed using a limited_partnership to save federal estate_tax to allow decedent to give limited_partner interests to her sons to diversify her assets and to protect her assets from the reach of her creditors decedent and her sons decided to form rlp without any negotiation over the terms of a partnership_agreement the three of them intended for decedent to contribute to rlp all assets she held in the revocable_trust for no one else to make any other contribution to rlp for decedent to give limited_partner interests in rlp to each of her sons and for decedent to value the gifts at significantly less than the proportionate value of rlp’s assets in order to structure the partnership and draft the agreement rlp agreement john rector met with the attorneys in the parties stipulated erroneously that the meeting occurred on date a stipulated exhibit establishes that the meeting occurred on date person frederic rector conversed with the attorneys by telephone and decedent corresponded with the attorneys the attorneys believed that they represented decedent in this process but neither of decedent’s sons had separate counsel as to the formation of rlp or as to the structuring and drafting of the rlp agreement formation of rlp and gifts of partnership interests the rlp agreement was executed on date under the terms of the agreement decedent was a 2-percent general_partner in rlp and the revocable_trust was a 98-percent limited_partner in rlp john rector was listed in the rlp agreement as a 0-percent general_partner but he was not in fact a general_partner the rlp agreement stated that rlp was formed to own and manage the property contributed by the partners and to conduct any other lawful business that a limited_partnership may conduct in the state of california to provide a centralized_management structure for all of such contributed and acquired property and to provide a convenient mechanism for rlp was formed in california and approximately year later merged into a nevada partnership with an identical partnership_agreement the parties make no distinction between the california and nevada partnerships and neither do we the parties have stipulated that rlp was formed and operated as a valid legal entity under state law thus we assume the validity of a partnership created by a single individual as the sole general_partner and her revocable_trust as the sole limited_partner various family members to participate in the ownership of family assets article of the rlp agreement states that rlp’s net_cash_flow shall be distributed as follows all distributions of partnership net_cash_flow shall be distributed to the partners in proportion to their partnership interests net_cash_flow means the partnership taxable_income increased by any depreciation or depletion deductions taken into account for computing taxable_income and any non-taxable income or receipts other than capital contributions from the proceeds of any partners and reduced by any principal payments on any partnership debts expenditures to acquire or improve partnership assets and reasonable reserves as determined by the general partners for future partnership expenses and improvements article of the rlp agreement elaborates on the management and other specific powers held by the general partners article and states management by general partners subject_to any limitation imposed elsewhere in this agreement the absolute management and control of the business and affairs of the partnership shall be vested in the general partners the general partners shall have the full complete and exclusive right power and authority to act for and bind the partnership in all matters with respect to the business and affairs of the partnership the limited partners shall have no right to take part in the management of the partnership specific powers of the general partners the general partners shall have subject_to any limitations imposed elsewhere in this agreement power on behalf of the partnership to act with regard to any partnership asset real or personal and to do anything reasonably connected with that action without limiting this authority the general partners shall have the power to sell exchange convey title to and grant options for the sale of all or any portion of partnership real or personal_property to borrow money and as security for the borrowing to encumber all or any part of partnership property and to modify consolidate or extend any deed_of_trust or other security device encumbering partnership property on date approximately months after rlp’s formation rlp was funded by decedent’s transfer from the revocable_trust of dollar_figure in cash and dollar_figure in marketable_securities by virtue of this transfer the revocable_trust was left with no significant asset other than the 98-percent limited_partner interest received in exchange for the transfer of the cash and marketable_securities at the time of the transfer the trust b assets were worth approximately dollar_figure million decedent’s entitlement to income from trust b was dollar_figure for in date decedent gave each of her sons through her revocable_trust an 11-percent limited_partner interest in rlp approximately years later on date decedent assigned to the revocable_trust her 2-percent general_partner interest in rlp on date decedent’s trust transferred a 754-percent limited_partner interest in rlp to each of her sons when she died decedent through the revocable_trust owned a 272-percent limited_partner interest in rlp and a 2-percent general_partner interest in rlp operation of rlp rlp operated without a business plan or an investment strategy and it did not trade or acquire investments rlp also issued no balance sheets income statements or other financial statements rlp’s partners did not hold formal meetings rlp functioned to own investment accounts to make distributions to partners and to pay decedent’s personal expenses directly during and indirectly in later years rlp maintained monthly statements of investment account activity including distributions and a handwritten check register for payments statements of activity and capital accounts were not regularly maintained summary of rlp distributions from its formation through date rlp made distributions to its partners during each of and rlp’s total distributions to its partners exceeded rlp’s annual net_income by dollar_figure of the total distributions to percent were made to decedent during and rlp’s distributions to each partner represented the following percentages of rlp’s net_income for each year year partner percentage of rlp’s net_income distribution decedent john rector frederic rector dollar_figure dollar_figure dollar_figure decedent john rector frederic rector dollar_figure dollar_figure dollar_figure decedent john rector frederic rector dollar_figure dollar_figure dollar_figure payment of decedent’s living_expenses and tax_liabilities before forming rlp decedent received income from trust b and from the revocable_trust afterwards decedent continued to receive the same monthly income from trust b the income from trust b was decedent’s only significant income besides the distributions that she received from rlp for and decedent received income from trust b of dollar_figure dollar_figure dollar_figure and dollar_figure respectively decedent’s expenses for these years were at least dollar_figure dollar_figure dollar_figure and dollar_figure respectively the expenses were attributable to the following decedent also made gifts and charitable_contributions not listed here expense medical hospital residence dollar_figure dollar_figure dollar_figure dollar_figure federal_income_tax big_number big_number big_number big_number state local income_tax big_number big_number -0- -0- other living_expenses big_number big_number big_number big_number total big_number big_number big_number big_number in checks were written on rlp’s checking account to pay dollar_figure of decedent’s expenses decedent wrote of these checks and john rector wrote the rest the checks written by decedent paid the following expenses of decedent date check cleared payee amount taylor marketing svc wheelchair dollar_figure irs dollar_figure cpa tax prep dollar_figure california franchise tax board ftb dollar_figure ftb dollar_figure taylor marketing svc wheelchair dollar_figure irs dollar_figure jo barrett caregiver dollar_figure cash dollar_figure spring hill pharmacy--rx dollar_figure jo barrett caregiver dollar_figure trinity episcopal church dollar_figure fg rector gift b’day dollar_figure spring hill pharmacy--rx dollar_figure jo barrett caregiver dollar_figure optical shop--glasses dollar_figure ftb dollar_figure irs dollar_figure unknown dollar_figure jo barrett caregiver dollar_figure spring hill pharmacy--rx dollar_figure dollar_figure the eight checks written by john rector paid the following expenses of decedent date check cleared payee amount hospital dollar_figure hcfa health insurance dollar_figure pharmacy dollar_figure anderson zeigler disharoon gallagher gray attorney’s fees dollar_figure convalescent hospital dollar_figure convalescent hospital dollar_figure convalescent hospital dollar_figure hcfa health insurance dollar_figure dollar_figure in date rlp transferred dollar_figure to decedent’s revocable_trust the revocable_trust then issued a check in the same amount payable to the internal_revenue_service for decedent’s federal gift_tax liability in date rlp opened a premier variable credit line account and borrowed dollar_figure on the credit line on date rlp transferred dollar_figure million to the credit line and wrote on the credit line a check for dollar_figure to pay towards the estate’s federal estate_tax liability on date rlp wrote a check for dollar_figure on the credit line to pay the estate’s reported california estate_tax liability on date a check for dollar_figure was written on the credit line to satisfy certain adjustments to tax resulting from omissions on the estate’s federal estate_tax_return and cash gifts in decedent’s attorney recommended that decedent make gifts to john rector and frederic rector during the year in the total amount of dollar_figure decedent followed this recommendation and she informed john rector that she had made those gifts on date decedent made separate cash gifts of dollar_figure to john rector and frederic rector federal gift_tax returns decedent filed a federal gift_tax_return on date reporting dollar_figure in gifts to john rector and frederic rector the return was prepared by an accountant in nevada county california decedent filed a federal gift_tax_return on date reporting gifts of 11-percent limited_partner interests to each of her sons this return did not report decedent’s dollar_figure cash gifts to her sons value of rlp assets the estate elected to value decedent’s gross_estate as of the alternate_valuation_date on that date the value of the assets owned by rlp was dollar_figure federal estate_tax_return the estate timely filed a federal estate_tax_return on date the return failed to report the and gifts of dollar_figure and dollar_figure respectively the return was prepared by anderson and signed by john rector as coexecutor of decedent’s estate the federal estate_tax_return reported that decedent’s gross_estate on the applicable_valuation_date consisted of a single asset namely her interest in the revocable_trust the return elected the alternate_valuation_date of date as the applicable_valuation_date the return reported that the fair_market_value of the revocable_trust as of the applicable_valuation_date was dollar_figure calculated as follows net asset value nav of rlp dollar_figure decedent’s interest in rlp decedent’s proportionate share of nav big_number less percent for lack of control and lack of marketability big_number discounted value of decedent’s interest big_number preface opinion the value of an interest in property is included in a decedent’s gross_estate if the decedent made an inter_vivos transfer of the property the transfer was for less than adequate_and_full_consideration and the decedent retained the possession or enjoyment of or the right to the income from the transferred property see sec_2036 see also 503_f3d_955 9th cir affg tcmemo_2005_65 a decedent’s gross_estate does not include the value of property transferred pursuant to a bona_fide sale for adequate_and_full_consideration see sec_2036 see also estate of bigelow v commissioner supra pincite the estate contends that the values of the assets decedent transferred to rlp are not included in her gross_estate under sec_2036 because she relinquished enjoyment of and the right to the income from the transferred assets and alternatively she transferred the assets to rlp in a bona_fide sale for adequate_and_full_consideration for the reasons the estate further argues that sec_2036 to the extent it applies to this case applies only to decedent’s transfer of the limited_partner interests to her sons and not to her transfer of the assets to rlp to this end the estate asserts decedent received percent of the interests in rlp in exchange for the assets which means that the value of decedent’s gross_estate was not depleted by that transfer but was depleted when decedent gave away the limited_partner interests see 184_f3d_1074 9th cir stating that the purpose underlying the section a is to prevent the depletion of the decedent’s gross_estate revg on other grounds tcmemo_1996_25 as detailed herein we find on the basis of the credible_evidence at hand that decedent’s transfer of her assets to rlp and her ensuing gifts of the limited_partner interests to her sons were part of a single_plan to minimize decedent’s federal estate_tax lacked a significant nontax business_purpose and accomplished no genuine pooling of assets on the basis of those findings we reject this argument stated below we reject both arguments the record here as did the record in estate of bigelow v commissioner supra supports the finding which we make that rlp was formed to facilitate the transfer of decedent’s property to decedent’s sons and grandchildren primarily as a testamentary substitute with the aim of lowering the value of decedent’s gross_estate by applying discounts for lack of control and lack of marketability retained interests under sec_2036 decedent’s gross_estate includes the fair_market_value of transferred assets to the extent that she retained possession or enjoyment of or the right to income from the assets for her life or for any other period that does not end before her death in order not to have a retained_interest described in sec_2036 decedent must have absolutely unequivocally irrevocably and without possible reservations parted with all of her title possession and enjoyment of the transferred assets see 335_us_632 decedent will have retained such an interest if there was an express or implied agreement among the parties to the transfer at the time of transfer that the transferor retain the possession or enjoyment of or the right to the income from the transferred property see estate of bigelow v commissioner supra 382_f3d_367 3d cir affg tcmemo_2002_246 3_f3d_591 2d cir affg 98_tc_594 114_tc_144 whether there was such an understanding or agreement is determined from all of the facts and circumstances surrounding both the transfer itself and the assets’ subsequent use see estate of abraham v commissioner tcmemo_2004_39 affd 408_f3d_26 1st cir in the context of this case the term enjoyment includes present economic benefits see 437_f2d_1148 4th cir estate of reichardt v commissioner supra pincite the estate contends that there was neither an express nor an implied agreement for decedent to retain possession enjoyment or the right to income from the assets that she transferred to rlp we disagree we find on the basis of the credible_evidence at hand that decedent and her sons had an implied understanding that decedent would retain enjoyment and the right to income from the transferred assets the rlp agreement reflects an understanding among decedent and her sons that decedent would retain her interest in the given this finding we need not and do not decide whether they also had an express agreement that decedent would retain enjoyment and the right to income from the transferred assets transferred assets by virtue of her ability to control those assets including the management and disposition thereof initially as the direct general_partner of rlp decedent was given the right by the rlp partnership_agreement to cause a distribution of rlp’s net cashflow to rlp’s partners in proportion to their partnership interests and she was given the power to do anything reasonably connected with rlp’s assets later as an indirect through the revocable_trust general_partner of rlp decedent continued to retain that right and power directly in that she was a cotrustee of the revocable_trust and most importantly she had the absolute power_to_revoke the trust as if it had never been created in the first place thus at all relevant times decedent held both a majority interest in rlp and the powers incident to serving as rlp’s general_partner we also find as a fact that decedent and her sons agreed impliedly that the transferred assets and the income earned therefrom would continue to be used for decedent’s pecuniary benefit the transfer of practically all of decedent’s wealth to rlp left decedent with insufficient liquid_assets with which to pay her living_expenses the estate asserts that decedent’s assets were sufficient because trust b had a corpus of dollar_figure million at the time of the transfer and decedent’s sons as cotrustees could distribute trust b’s corpus to pay decedent’s expenses the estate’s argument is unavailing when rlp was formed decedent and her sons knew that decedent’s annual income from trust b which for was dollar_figure would be insufficient to cover decedent’s annual expenses of approximately three times as much decedent had just become a full-time resident at the hospital where her residence resulted in medical costs totaling dollar_figure for dollar_figure for and dollar_figure for decedent and john rector also directly drew over dollar_figure in funds from rlp during to pay decedent’s personal expenses the estate attempts to downplay the significance of the direct use of rlp funds to pay decedent’s personal expenses by attributing that use to errors in the light of john rector’s extensive financial expertise and his testimony that it never occurred to him that rlp should be reimbursed for such errors after they were discovered we find that this argument lacks credibility we also note that the trust b agreement allowed the cotrustees to pay to decedent amounts of trust principal necessary for her care and comfortable support in her accustomed manner of living the implied understanding among decedent and her sons was that the assets of rlp would be readily used to meet decedent’s expenses and that the corpus of trust b would not be invaded we conclude that the principal of trust b was not available in any significant sense to decedent to pay her living_expenses in fact decedent never even asked her sons to distribute trust b principal to her when her monthly income was insufficient to cover her expenses rather decedent relied heavily on the assets she had transferred to rlp and the income earned therefrom in sum we conclude that decedent impliedly retained enjoyment of and the right to income from the assets that she transferred to rlp decedent derived economic benefit from using rlp’s assets to pay her living_expenses to meet her tax obligations and to make gifts to her family members such use of rlp’s assets shows an agreement among decedent and her sons that decedent would retain the enjoyment of and the right to income from the transferred assets by withdrawing those assets and or income from rlp at will bona_fide sale for adequate_and_full_consideration under the exception to sec_2036 contained in that section a decedent’s gross_estate does not include the value of property transferred in a bona_fide sale for an adequate and rlp transactions in and also illustrate the implied agreement among decedent and her sons that the transferred assets would continue to be used for the liabilities of decedent even after her death in those years an rlp credit line was used to pay decedent’s federal and state tax_liabilities of dollar_figure and dollar_figure respectively a check also was written on the rlp credit line for dollar_figure to pay some of decedent’s federal estate_tax full consideration in money or money’s worth the exception aims to exclude from the reach of federal estate_and_gift_taxes transfers in which a decedent received consideration sufficient to protect against depletion of the estate’s assets see 184_f3d_1074 9th cir revg on other grounds tcmemo_1996_25 the estate argues that the transfer of decedent’s assets to rlp in exchange for the entire_interest in rlp was a bona_fide sale for which decedent received adequate_and_full_consideration and hence that sec_2036 does not apply here we disagree the transfer of decedent’s assets to rlp in exchange for the entire_interest in rlp was not a bona_fide sale for an adequate_and_full_consideration within the meaning of sec_2036 first the formation of rlp entailed no change in the underlying pool of assets or the likelihood of profit without such a change or a potential for profit decedent’s receipt of the partnership interests does not constitute the receipt of full and adequate_consideration see 124_tc_95 see also 503_f3d_955 9th cir second to constitute a bona_fide sale for adequate_and_full_consideration decedent’s transfer of the assets to rlp must have been made in good_faith see sec_20_2043-1 estate_tax regs for this purpose good_faith requires that the transfer be made for a legitimate and significant nontax business_purpose see estate of bongard v commissioner supra pincite estate of rosen v commissioner tcmemo_2006_115 a transaction between family members is subject_to heightened scrutiny to ensure that the transaction is not a disguised gift see estate of bigelow v commissioner supra pincite 82_tc_239 affd without published opinion 786_f2d_1174 9th cir with respect to good_faith in transactions between family members this court has considered whether the terms of the transaction differed from those of two unrelated parties negotiating at arm’s length estate of bongard v commissioner supra pincite the parties’ actions during the formation of rlp contrast starkly with those that would be anticipated from unrelated parties forming a limited_partnership decedent and her sons did not negotiate the terms of the rlp agreement and they did not retain independent counsel decedent through her revocable_trust made all contributions to rlp and her contributions constituted the vast bulk of her wealth rlp was formed with decedent and her revocable_trust as the only partners rlp was not actually funded until nearly months after it was formed we also note that the rlp partnership_agreement contemplated that more than one partner would contribute property to rlp but that decedent and her sons never intended that anyone other than her or her through her revocable_trust would actually contribute property to rlp as to the need for a significant nontax business_purpose we inquire whether the transfer of assets to rlp was reasonably likely to serve such a purpose at its inception see 417_f3d_468 5th cir affg tcmemo_2003_145 the estate asserts that the motivation behind the formation of rlp was the desire to benefit from estate_tax savings the ability to give away partnership interests the need to protect decedent’s assets from her creditors and the desire to diversify decedent’s assets we disagree with the estate that decedent had the requisite purpose when she transferred her assets to rlp the estate’s stated goal of gift-giving is a testamentary purpose and is not a significant nontax business_purpose see estate of bigelow v commissioner supra see also estate of schauerhamer v commissioner tcmemo_1997_242 nor is the estate’s stated goal of efficiently managing assets such a purpose given the lack of evidence that rlp required any special kind of active_management see estate of bigelow v commissioner supra the protection of assets against creditors also is not such a purpose in that the record does not establish any legitimate concern about the liabilities of decedent nor did decedent’s transfer of her assets to rlp actually protect the assets from her creditors in that she or her trust was at all times an rlp general_partner see id the estate’s stated claim to a diversification of assets also is not such a purpose in that rlp’s ownership and management of the transferred assets was essentially identical to the revocable trust’s pretransfer ownership and management of those assets we also note that rlp had no investment strategy or business plan of providing added diversification of investments rather rlp held the securities transferred by decedent without any substantial change in investment strategy and did not engage in business transactions with anyone outside of the familydollar_figure see estate of thompson v commissioner f 3d pincite partnership lacked substantial nontax purpose under similar facts given these findings and conclusions and our additional findings as to decedent’s age and health at the time of rlp’s formation as well as the fact that only decedent’s cash and marketable_securities were contributed to rlp we conclude that the formation of rlp was more consistent while the estate discerns a business_purpose from the banking and securities investments of decedent’s predeceased spouse and his parents we find that family history to have no bearing on this case with an estate plan than an investment in a legitimate business id pincite see also estate of rosen v commissioner supra accuracy-related_penalty under sec_6662 sec_6662 and b imposes an accuracy-related_penalty equal to percent of the portion of an underpayment which is attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return see sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_6664 provides that no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if the taxpayer can show that the taxpayer acted with reasonable_cause and in good_faith respondent determined that the estate was negligent in failing to report the dollar_figure of prior gifts as adjusted_taxable_gifts on the estate’s federal estate_tax_return we agreedollar_figure neither party mentions the applicability of sec_7491 that section provides that the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title we need not decide whether sec_7491 applies to estates because the record is sufficient to continued john rector who signed the return as coexecutor of the estate had extensive expertise in financial matters he knew or at least should have known about the omission in his capacity as cotrustee of decedent’s revocable_trust as coexecutor of decedent’s estate and most significantly as the donee of one-half of the dollar_figure the estate makes no showing of reasonable_cause or good_faith with respect to the omission _______________________________________________ we have considered all arguments by petitioner for holdings contrary to those reached herein and find those agreements not discussed herein to be without merit decision will be entered under rule continued meet any burden of production respondent may have with respect to his determination of negligence
